Case 0:19-cv-61912-BB Document 17 Entered on FLSD Docket 10/11/2019 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-61912-BLOOM/Louis

 PATRICIA KENNEDY,

        Plaintiff,

 v.

 NEW GAYATRI INC,

       Defendant.
 ________________________________/

                          ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal, ECF No. [16]

 (“Notice”), filed on October 10, 2019. The Court has reviewed the Notice and the record, and is

 otherwise fully advised. Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Notice, ECF No. [16] is APPROVED and ADOPTED;

              2. The above-styled case is DISMISSED WITH PREJUDICE;

              3. Each party shall bear its own attorneys’ fees and costs;

              4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                 and all deadlines are TERMINATED;

              5. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 10, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record
